UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHBU BEHLIN,

                            Plaintiff,
                                                           18 Civ. 4335 (KPF)
                     -v.-
                                                                ORDER
RITE AID PHARMACY STORE, et al.,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      During the final minutes of the telephonic status conference held on

January 30, 2020, Plaintiff was disconnected from the conference. The Court

was unable to get Plaintiff back on the call. To conclude the conference, the

Court stated that it would issue a Case Management Plan, providing six

months for fact discovery and two months for expert discovery. After the

conference had concluded, Plaintiff called the Court directly and the Court was

able to relay this information to Plaintiff. The Court also relayed to Plaintiff

that he should receive waivers from Defendants in the next thirty days.

      The Court will issue the Case Management Plan under separate cover.

SO ORDERED.

Dated:       January 30, 2020
             New York, New York                    __________________________________
                                                        KATHERINE POLK FAILLA
                                                       United States District Judge


 A copy of this Order was mailed by Chambers to:
     Rahbu Behlin
     17-A-1400
     Otisville Correctional Facility
     P.O. Box 8
     Otisville, NY 10963
